Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 2/8/2021. In virtue of this communication, claims 21-40 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150089673 (hereinafter referred to as Beckman) in view of US Patent Application Publication 20140035726 (hereinafter referred to as Schoner).
Consider claims 21, 31, 40, Beckman discloses a terminal device (see at least ¶ [0034], “…client devices 125 …”), comprising: 
a memory configured to store a first application program (see at least ¶ [0119], “…at least one read-only memory ("ROM"), at least one random access memory ("RAM")…”); and 
a processor coupled to the memory (see at least ¶ [0119], “…a suitable computer can include a central processing unit ("CPU"), at least one read-only memory ("ROM"), at least one random access memory ("RAM") …”) and configured to: 
receive positioning information (see at least ¶ [0087], “…client device may include …, GPS, …”); 
determine whether the first application program is in a positioning service restricted state and is running in the background (see at least ¶ [0106], “…a method for protecting managed content based on geographical locations of user devices may include receiving, by a managed container operating on a user device, a request for content from an application running in a secure shell or runtime environment provided by the managed container (1005)…, … The managed container may determine whether the user device is located within a specified geographical location (1010) …”); and 
provide no positioning service for the first application program when the first application program is in the positioning service restricted state and is running in the background (see at least ¶ [0106], “…The managed container may determine whether the 
Beckman disclose all the subject matters of the claimed invention concept. However, Beckman does not particularly disclose restricted state and is running in the background.  In an analogous field of endeavor, attention is directed to Schoner, which teaches restricted state and is running in the background (see Schoner, at least ¶ [0028], “…tracking devices 106 and/or GNSS enabled devices 107 (e.g., a smart phone) that run a tracking application which is enabled to operate and report location information to the system 100 at least when within a geofence associated with the construction site…”, and further see at least ¶ [0065], “…the background process is restricted to function only within a defined area such as within perimeter 201 of FIG. 2 unless configured to operate in a wider area…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Beckman disclosed invention, and have restricted state and is running in the background, as taught by Schoner,  thereby, to provide method and system tracking of people and/or assets occurs at all, only a single location sensing technology such as GPS, Wi-Fi, or RFID appears to be used in isolation for tracking the tracked entity, as discussed by Schoner, (see ¶ [0004]). 
Consider claims 22, 32 (depends on claim 21, 31), Beckman in view of Schoner discloses the limitations of claim 21, 31 as applied to claim rejection 21, 31 above and further discloses:

Consider claims 23, 33 (depends on claim 21, 31), Beckman in view of Schoner discloses the limitations of claim 21, 31 as applied to claim rejection 21, 31 above and further discloses:
Schoner teaches receive current positioning data of the terminal device from the positioning chip; and prevent sending the current positioning data to the first application program when the first application program is in the positioning service restricted state and is running in the background (see Schoner, at least ¶ [0028], “…tracking devices 106 and/or GNSS enabled devices 107 (e.g., a smart phone) that run a tracking application which is enabled to operate and report location information to the system 100 at least when within a geofence associated with the construction site…”, and further see at least ¶ [0065], “…the background process is restricted to function only within a defined area such as within perimeter 201 of FIG. 2 unless configured to operate in a wider area…”) with the same motivation from claim 21.

Schoner teaches the processor determines that the first application program is in the positioning service restricted state according to a tag of the first application program (see Schoner, at least ¶ [0028], “…tracking devices 106 and/or GNSS enabled devices 107 (e.g., a smart phone) that run a tracking application which is enabled to operate and report location information to the system 100 at least when within a geofence associated with the construction site…”, and see at least ¶ [0046], “…allow persons and assets to freely flow through (e.g., passive tracking portals 113) while simply reading one or more trackable tags and/or identifications associated with the person or asset (e.g., multi-mode ID 108 or entity associated tag 109)…” and further see at least ¶ [0065], “…the background process is restricted to function only within a defined area such as within perimeter 201 of FIG. 2 unless configured to operate in a wider area…”) with the same motivation from claim 21.
Consider claims 25, 34 (depends on claim 21, 31), Beckman in view of Schoner discloses the limitations of claim 21, 31 as applied to claim rejection 21, 31 above and further discloses:
Schoner teaches the processor determines that the first application program is in the positioning service restricted state according to a tag set for the first application program (see Schoner, at least ¶ [0046], “…allow persons and assets to freely flow through (e.g., passive tracking portals 113) while simply reading one or more trackable tags and/or identifications associated with the person or asset (e.g., multi-mode ID 108 or 
Consider claims 26, 36 (depends on claim 21, 31), Beckman in view of Schoner discloses the limitations of claim 21, 31 as applied to claim rejection 21, 31 above and further discloses:
Schoner teaches the processor is further configured to enter the positioning service restricted state in response to a user input (see Schoner, at least ¶ [0029], “…an entry control portal 112 for a site may wirelessly read a person's ID, take an image of the person, and also require input of biometric information (e.g., a fingerprint scan) to permit initial access to the site through a turnstile…”) with the same motivation from claim 21.
Consider claims 27, 37 (depends on claim 21, 31), Beckman in view of Schoner discloses the limitations of claim 21, 31 as applied to claim rejection 21, 31 above and further discloses:
Beckman teaches the positioning service restricted state is a default setting of the terminal device (see at least ¶ [0050], “…a settings service (e.g., settings service 272) for providing a storage mechanism for settings comprising application defaults, user preferences, and application state information such that the settings are persisted at the application gateway server computer and consistent across the client devices …”).
Consider claims 28, 38 (depends on claim 21, 31), Beckman in view of Schoner discloses the limitations of claim 21, 31 as applied to claim rejection 21, 31 above and further discloses:

Consider claim 29, (depends on claim 21), Beckman in view of Schoner discloses the limitations of claim 21 as applied to claim rejection 21 above and further discloses:
Beckman teaches the processor determines that the first application program is in the positioning service restricted state and is running in the background when a positioning service frozen application list contains the first application program (see at least ¶ [0014], “…the managed container may include or have access to a list of predetermined geographical locations or places, such designations distinguishing whether locations and/or places are secure and/or insecure with regard to access to the content…”).
Consider claim 30, (depends on claim 21), Beckman in view of Schoner discloses the limitations of claim 21 as applied to claim rejection 21 above and further discloses:
Beckman teaches the processor is further configured to delete the first application program from the positioning service frozen application list when the first application program changes from background running to foreground running (see at least ¶ [0110], “…at which time at least the requested content can be optionally deleted from the managed container (1020). In some embodiments, all the content in the managed container may be automatically deleted from the managed container if the user device is 
Consider claim 39, (depends on claim 31), Beckman in view of Schoner discloses the limitations of claim 31 as applied to claim rejection 31 above and further discloses:
Beckman teaches determining that the first application program is in the positioning service restricted state and is running in the background when a positioning service frozen application list contains the first application program (see at least ¶ [0014], “…the managed container may include or have access to a list of predetermined geographical locations or places, such designations distinguishing whether locations and/or places are secure and/or insecure with regard to access to the content…”); and 
deleting the first application program from the positioning service frozen application list when the first application program changes from background running to foreground running (see at least ¶ [0110], “…at which time at least the requested content can be optionally deleted from the managed container (1020). In some embodiments, all the content in the managed container may be automatically deleted from the managed container if the user device is outside of the specified geographical location for a period of time and made no connection to the application gateway server computer during that period of time…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645